Citation Nr: 1540264	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  10-36 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a low back disability.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1992 to April 1996.

This case comes before the Board of Veterans' Appeals (the Board) from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

Based on the medical evidence of record, and in light of the holding in Clemons v. Shinseki, the Veteran's claim for service connection for depressive disorder has been recharacterized as noted above.  23 Vet. App. 1 (2009) (holding that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The Veteran had a hearing before the undersigned Veterans Law Judge in May 2012.  A transcript of that proceeding has been associated with the claims file.

The Board remanded the Veteran's claims in July 2014 for further development.  The requested development was completed; however, additional development is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Unfortunately, another remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.

Following the Board's remand, VA medical records associated with the record indicated the Veteran was at one time in receipt of Workman's Compensation benefits for a back injury he sustained at some point from 1999 to 2001.  See February 28, 2011 VA medical record.  Although the Veteran submitted medical records in May 2009 that included some Workman's Compensation records, these records appear incomplete.  As these records may include information pertaining to his claim for a low back disability, the AOJ should seek the Veteran's authorization for the release of any relevant state Workman's Compensation records.

As the Veteran asserts his claimed acquired psychiatric disorder is secondary to his low back disability, that claim is inextricably intertwined and must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (stating that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran provide or identify any pertinent records not already of record including those pertaining to a claim for Workman's Compensation.  After obtaining any necessary contact information and authorization from the Veteran, obtain copies of any outstanding treatment records from any provider identified by the Veteran, as well as any Workman's Compensation records the Veteran identifies as relevant.

If, after making reasonable efforts to obtain records identified by the Veteran; and if the AOJ is unable to secure such records, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  All records secured should be associated with the claims file.

2.  Obtain any outstanding VA treatment and evaluation records relating to the Veteran's low back disability and acquired psychiatric disorder.  All records secured should be associated with the claims file.

3.  After obtaining any outstanding Workman's Compensation records or other relevant medical records, obtain supplemental opinions from the authors of the April 2015 and May 2015 addendum opinions.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiners, and the examination reports should note that review of the file occurred.  If an examiner is no longer available, an opinion should be obtained from an appropriate alternative examiner.

a)  For the Veteran's low back disability, state whether it is at least as likely as not (a probability of 50 percent or greater) that the disability is related to or had its onset during service.

b)  For any diagnosed acquired psychiatric disorder present since April 2009, state whether it is at least as likely as not (a probability of 50 percent or greater) that the disorder is related to or had its onset during service, or whether it was caused or aggravated (i.e., permanently worsened beyond the natural progress of the disease) by any diagnosed low back disability.  

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's acquired psychiatric disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the low back disability.

Each examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiners are reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Thereafter, ensure any other development deemed warranted is performed and readjudicate the Veteran's claims.  If a complete grant of any benefit requested is not awarded, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative, and provide them an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




